Citation Nr: 1402538	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-15 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to April 1963.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2011, the Veteran submitted private treatment records from Dr. M.K.H. (initials used to protect privacy).  The RO associated these records with the Veteran's claims file following the July 2010 supplemental statement of the case (SSOC), but did not review them in a subsequent SSOC.  However, the Veteran's representative submitted a waiver of the RO's initial consideration of the additional evidence in November 2013.  Likewise, the Veteran's representative submitted additional private treatment records from Dr. M.K.H. in December 2013, along with a waiver of initial RO consideration.  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file only contains records that are either duplicative or irrelevant to the issue on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The merits of the claim for service connection for an acquired psychiatric disorder  is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A September 1970 Board decision denied service connection for a psychiatric disorder.

2.  The evidence associated with the claims file since the September 1970 Board decision is not cumulative or redundant of evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The Board's September 1970 decision, which denied entitlement to service connection for a psychiatric disorder, is final. 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2013).

2.  Evidence received since the September 1970 denial is new and material, and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has reopened Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.

The Veteran's claim for service connection for a back disorder was previously considered and denied by the Board in a September 1970 decision.  In particular, the Board determined that the Veteran had a psychiatric disorder prior to service that did not increase therein.  The Veteran was provided a copy of that decision, and the Board's decision in the matter is final. See 38 U.S.C.A. §§ 7103(a), 7104(b); 38 C.F.R. §§ 20.1100, 20.1105.

For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Since the September 1970 decision, the Veteran submitted Social Security Administration records, including private treatment records showing April 1970 and October 1982 psychiatric treatment, current private treatment records from Dr. M.K.H. dating back to May 1991, and Chillicothe VA Medical Center (VAMC) records showing psychiatric treatment from February 1973 to March 1973.  This evidence was not of record at the time of prior final denial in September 1970.  Moreover, the VA medical records indicate that the Veteran was hospitalized at an Army hospital for a nervous breakdown in 1963 and admitted to the VAMC in Chillicothe, Ohio, following his military service.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted. 


REMAND

A July 2010 VA examiner opined that it was less likely than not that the Veteran's preexisting psychiatric disorder was permanently aggravated by his military service.  In so doing, she noted that the exacerbation of symptoms is highly likely to occur when an individual is exposed to greater stress, but stated that the exacerbation would not be expected to have a duration extending far from the period of stress.  Thus, she believed that the Veteran's psychiatric disorder was most likely only temporarily exacerbated by stress during his military service.  However, the examiner did not address the medical records noted in the decision above indicating that there may have been treatment shortly after his separation from service.  Therefore, an additional medical opinion is necessary to address such evidence.  

Moreover, in a January 2009 statement, the Veteran reported in-patient treatment at the Chillicothe VAMC from October 1966 through June 1968.  These treatment records are not in the Veteran's claims file.  In addition, the Veteran appears to receive ongoing private treatment for his psychiatric condition with Dr. M.K.H.  Thus, on remand, the RO/AMC should attempt to secure any outstanding treatment records.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. A specific request should be made for medical records from Dr. M.K.H. since December 2013.  

The RO/AMC should also request any outstanding VA treatment records.  This request should specifically include records from the Chillicothe VAMC dated from April 1963 to June 1968.  

2.  After obtaining any outstanding treatment records, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  The examiner should specifically note that the Veteran was found to have an abnormal psychiatric evaluation during his entrance examination and that there are private treatment records documenting a schizophrenic reaction prior to service.  The examiner should also consider the medical records dated in 1973 indicating that he was admitted to the VAMC in Chillicothe, Ohio, following his military service.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  For each diagnosis identified, the examiner should state whether the disorder preexisted the Veteran's military service.  If so, he or she should state whether the preexisting disorder(s) worsened in severity during service, and whether the increase in severity was consistent with the natural progression of the disease or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  

In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  

For any disorder that did not preexist service, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is causally or etiologically related thereto, including any symptomatology in service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.  

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


